Citation Nr: 1446672	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an increased rating for diabetic retinopathy and cataracts, evaluated as noncompensable prior to August 26, 2010, and 30 percent since August 26, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for hypertension secondary to diabetes mellitus and determined that hypertension and diabetic retinopathy warranted noncompensable ratings.  Therefore, the RO included these disabilities in the evaluation of diabetes mellitus, which was continued at 40 percent.  

The Veteran filed a notice of disagreement (NOD) with the continuation of the 40 percent rating for diabetes mellitus.  See October 2006 NOD.  In October 2008, the RO issued a statement of the case (SOC) with respect to this issue; however, the Veteran responded that he was satisfied with the 40 percent rating for diabetes mellitus.  See October 2008 VA Form 9.  Therefore, this issue is not before the Board.

In an October 2008 rating decision, the RO granted a separate 10 percent rating for hypertension secondary to diabetes mellitus, effective March 15, 2006.  In a February 2014 rating decision, the RO granted a separate 30 percent rating for diabetic retinopathy and cataracts effective August 26, 2010.  As higher ratings for these disabilities are available and the Veteran is presumed to seek the maximum available benefits, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The record was held open for 30 days in order to allow the Veteran and his representative additional time to submit ongoing treatment records.  In August 2014, the Veteran submitted additional evidence to the Board along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2013).

The Veteran's paper claims file and the electronic folders in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  Virtual VA includes VA treatment records dated through January 2014 and a copy of the July 2014 hearing transcript.  Those treatment records were reviewed by the AOJ in the most recent supplemental statement of the case.  The remaining documents in Virtual VA and VBMS are otherwise duplicative of the evidence in the paper claims file or irrelevant to the issue decided herein.

The issue of entitlement to an increased rating for diabetic retinopathy and cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure readings predominantly 110 or more or by systolic pressure readings predominately 200 or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his hypertension.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for hypertension.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records dated through August 2014, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.

The Veteran was also afforded VA examinations in April 2006, August 2008, and September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disability under the rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's hypertension since he was last examined. 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  Indeed, as noted below, the Veteran's treatment records after the last VA examination continue to show diastolic blood pressure readings less than 110 and systolic pressure readings less than 200.

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in July 2014.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The record was also held open 30 days to allow the Veteran and his representative ongoing treatment records that were identified during the proceeding.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issue herein decided.  


II.  Law and Analysis

In March 2006, the Veteran filed a claim for service connection for hypertension secondary to his service-connected diabetes mellitus.  As mentioned above, service connection was granted, evaluated as noncompensable, and considered part of his 40 percent evaluation for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (Compensable complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications of diabetes mellitus are considered part of the diabetic process under Diagnostic Code 7913.)  

In an October 2008 rating decision, the RO granted a separate 10 percent rating for hypertension effective March 15, 2006.  In his October 2008 substantive appeal, the Veteran argued that his hypertension warranted a higher evaluation because he had several episodes where his blood pressure increased, especially at work.  He indicated that, although he was on medication, his blood pressure still increased very easily.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's hypertension has been evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

The record reflects that the Veteran has been on Lisonpril for hypertension since April 2005.  In 2006, VA treatment records include the following blood pressure readings:  149/76 (February 2006); 141/77 (March 2006); 147/61 (November 2006); and 154/78 and 140/68 (December 2006).  

The report of an April 2006 VA examination reflects that the Veteran had a one-year history of hypertension and that his blood pressure was controlled by Lisinopril.  Blood pressure readings were 129/80, 135/81, and 122/79.

VA treatment records include the following blood pressure readings:  146/62 (January 2007); 120/66 (May 2007); and 142/67 (July 2008).

During an August 2008 VA examination for diabetes mellitus, the Veteran's blood pressure was 174/92, 128/90, and 152/86.

The report of a September 2010 VA examination reflects that the Veteran reported symptoms of headaches, sometimes dizziness, and mood swings.  It was noted that he was taking Lisinopril daily, but his response had been minimal.  His blood pressure was measured three times and was 160/70 each time.

VA treatment records show that the Veteran's blood pressure was recorded as 146/80 in August and December 2011.  In February 2012, it was noted that home blood pressure readings ranged from 112 to 178 (systolic) and 51 to 98 (diastolic).  It was also noted that the Veteran had stopped taking Lisinopril and that the prescription was discontinued because it was not being refilled.  He was restarted on Lisinopril.  In April 2012, home blood pressure readings ranged from 108 to 151 (systolic) and 42 to 77 (diastolic).  VA treatment records indicate that his blood pressure was 149/74, 152/72, and 139/70 (April 2012) and 153/83 (December 2012).

In 2013, VA treatment records indicate that the Veteran's blood pressure was 130/68 (January 2013, June 2013), 150/74 (July 2013), 155/78 (August 2013), 155/78 (September 2013), and 146/73 (October 2013).  In August 2013, home blood pressure readings ranged from 122 to 164 (systolic) and 63 to 71 (diastolic).  In July 2013 and August 2013, he reported that he had self-increased his Lisinopril to 20 mg.  In October 2013, it was noted that he was taking 40 mg of Lisinopril each night.  

Applying the rating criteria to the facts of this case, the Board finds that the criteria for rating in excess of 10 percent for hypertension have not been met at any time during the applicable appeal period.  The Veteran's systolic blood pressure has not been predominately 200 or more, and his diastolic blood pressure has not been predominately 110 or more.  Although the evidence indicates that the Veteran's medication was increased, as there is no showing of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, a higher 20 percent rating for hypertension is not warranted. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  When asked to describe his symptoms of hypertension, the Veteran's chief complaints were impatience and increased anger.  Board Hearing Tr. at 10.  He testified that he was "shaky because I'm all worried --."  Id.  The Board notes that the Veteran is service-connected for depression and anxiety, which include the type of symptoms he described during the hearing.  

The Veteran also described having headaches and occasional dizziness during the September 2010 VA examination; however, his treatment records for hypertension make no mention of such symptoms.  In fact, he has consistently denied having headaches and dizziness.  See October 2010 VA H&P note; October 2010 emergency department note; October 2010 attending note; October 2011 telephone encounter note; May 2011 VA pain consult note; August 2011 nursing admission evaluation note; September 2011 nursing admission evaluation note; November 2011 emergency department note; November 2011 telephone encounter note.  The Board assigns more weight to the underlying treatment records, which do not show headaches and/or dizziness associated with hypertension.  

In this case, there are higher ratings available under the diagnostic code for hypertension, but the Veteran's disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

As a final matter, the Board has also considered the United States Court of Appeals for Veterans Claims (Court's) decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, a February 2014 rating decision granted the Veteran's separately-raised claim for TDIU, effective October 1, 2010.  The evidence reflects that the Veteran was gainfully employed through September 2010.  He has not alleged that he was unable to secure or follow substantially gainful employment due to his service-connected prior to October 1, 2010.  Therefore, a claim of entitlement to TDIU prior to October 1, 2010, is not deemed to be a component of the current appeal.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension since March 15, 2006, is denied.



REMAND

Regarding the Veteran's claim for an increased rating for diabetic retinopathy and cataracts, the Board finds that a remand is necessary to afford him another VA examination.  The most recent VA examination for the Veteran's eye disability was in August 2010.  Since then, the record reflects that he has had surgery of the right eye.  During the Board hearing, he complained of decreased vision and stated that he was supposed to get a "readout" in August 2014.  See Hearing Tr. at 19.  The record was held open, and the Veteran submitted additional treatment records regarding his right eye; however, the Board finds that this information is insufficient to evaluate the current severity of his eye disability.  Specifically, as the Veteran's visual fields are affected, a current Goldmann chart is needed.  See 38 C.F.R. § 4.77 (2013).  

Based on the foregoing, the Board finds a remand is required to ascertain the current severity of the Veteran's service-connected eye disability.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he provide the names and addresses of any and all health care providers who provided treatment for his diabetic retinopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetic retinopathy and cataracts.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's eye disability under the rating criteria.  A Goldmann Perimeter Chart should be included with the examination report.  The examiner should set indicate the degree of remaining visual field in the eyes, in each of the following eight principal meridians:  temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.  Uncorrected and corrected central visual acuity for distance and near vision of the eyes should also be provided.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the issue remaining on appeal.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


